                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
      v.                               )      2:18-cr-00159-JAW
                                       )
JAMES HAGAR                            )


               ORDER ON MOTION TO DISMISS INDICTMENT

      The Court rejects a defendant’s motion to dismiss an indictment because the

defendant’s theory of dismissal is bottomed on the defendant’s disagreement with the

facts underlying the indictment and only a jury may resolve a factual dispute.

I.    BACKGROUND

      On November 2, 2018, a federal grand jury indicted James Hagar for making

a false statement in connection with his acquisition of firearms, two 9mm pistols,

from Coastal Defense, a federally-licensed firearms dealer, an alleged violation of 18

U.S.C. § 922(a)(6). Indictment at 1 (ECF No. 1). The indictment alleges that Mr.

Hagar made a false statement when he represented that he was the actual buyer of

the firearms whereas in fact, according to the indictment, he was purchasing the

firearms for another person. Id. The indictment also contains a forfeiture allegation

against the two pistols. Id. at 2.

      On December 13, 2018, Mr. Hagar filed a motion to dismiss the indictment

based on his assertion that he did not make a false statement when he bought the

firearms. Def.’s Mot. to Dismiss (ECF No. 29) (Def.’s Mot.). Mr. Hagar asserts that

he intended to purchase the firearms for himself and then resell them immediately
to someone else. Id. at 2. He emphasizes that he was not paid in advance by the

third party and that he had used his own money to make the purchase. Id. at 1.

Although he acknowledges that the transaction has “many of the attributes of a

‘straw’ purchase,” Mr. Hagar says that “it does not have the necessary agency

relationship, or the necessary payment up front.” Id. at 2. The Government objects,

taking the position that Mr. Hagar is attempting to challenge the facts underlying

the indictment and that a motion to dismiss the indictment is not a proper vehicle to

do so. Gov’t’s Resp. to Def.’s Mot. to Dismiss at 1-3 (ECF No. 36). Mr. Hagar declined

to file a reply to the Government’s response.

II.   DISCUSSION

      Unlike civil actions, an indictment is not generally subject to dispositive

motion practice. United States v. Poulin, 645 F. Supp. 2d 17, 22 (D. Me. 2009); see

also United States v. Li, 206 F.3d 56, 62 (1st Cir. 2000). “[D]ismissing an indictment

is an extraordinary step,” Li, 206 F.3d at 62 (quoting United States v. Stokes, 124

F.3d 39, 44 (1st Cir. 1997)), because, by returning an indictment, a grand jury is

carrying out a constitutionally sanctioned function. See U.S. CONST. amend. V (“No

person shall be held to answer for a capital, or otherwise infamous crime, unless on

a presentment or indictment of a Grand Jury . . ..”). In the First Circuit’s words,

“[w]hen a federal court uses its supervisory power to dismiss an indictment it directly

encroaches upon the fundamental role of the grand jury.” Whitehouse v. U.S. Dist.

Court, 53 F.3d 1349, 1360 (1st Cir. 1995). This power is “appropriately reserved,

therefore, for extremely limited circumstances,” id. (citing Bank of Nova Scotia v.



                                          2
United States, 487 U.S. 250, 263 (1988)), and should be “exercised with caution.”

United States v. Cameron, 662 F. Supp. 2d 177, 180 (D. Me. 2009).

        In addressing a challenge to an indictment, a district court must simply

determine “whether the document sketches out the elements of the crime and the

nature of the charge so that the defendant can prepare a defense and plead double

jeopardy in any future prosecution for the same offense.” United States v. Guerrier,

669 F.3d 1, 3 (1st Cir. 2011) (citation omitted). The Court should not inquire into the

sufficiency of the evidence supporting the indictment. United States v. Maceo, 873

F.2d 1, 2-3 (1st Cir. 1989) (citation omitted) (“an indictment returned by a legally

constituted and unbiased grand jury, . . . if valid on its face, is enough to call for trial

of the charge on the merits”). Rather, at this stage, the Court “must accept the

allegations in the indictment as true.” United States v. Young, 694 F. Supp. 2d 25,

27 (D. Me. 2010) (citing Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 343

n.16 (1952)); see FED. R. CRIM. P. 12(b)(1) (“A party may raise by pretrial motion any

defense, objection, or request that the court can determine without a trial on the

merits”). In other words, a motion to dismiss is an inappropriate way “to test the

sufficiency of the evidence behind the indictment’s allegations.” Guerrier, 669 F.3d

at 4.

        For purposes of ruling on the motion to dismiss, the Court may not credit Mr.

Hagar’s view of what he intended to do when he purchased the firearms “without a

trial on the merits.” FED. R. CRIM. P. 12(b)(1); Guerrier, 669 F.3d at 3-4. Mr. Hagar

may argue to a finder of fact, not this Court, that the Government “does not have any



                                             3
real evidence.”   Def.’s Mot. at 1.   A jury, not a judge, must resolve his factual

contentions and simply because Mr. Hagar objects to the allegations in the

indictment, his disagreement, standing alone, does not warrant dismissal.

Whitehouse, 53 F.3d at 1360; Cameron, 662 F. Supp. 2d at 181. “What counts in

situations like this are the charging paper’s allegations, which we must assume are

true,” Guerrier, 669 F.3d at 3-4 (citation omitted), and in this case the indictment

alleges that Mr. Hagar “knowingly made a false statement in connection with his

acquisition of firearms” by responding, “Yes to question 11(a) of the ATF Form 4473

and thereby claimed that he was the actual buyer of the . . . firearms, when in fact he

was purchasing the firearms for another individual.”        Indictment at 1 (internal

quotation marks omitted).      The indictment also alleges that Mr. Hagar’s “false

statement was likely to deceive Coastal Defense as to a material fact to the lawfulness

of the same of the above-described firearms to the defendant under Chapter 44 of

Title 18.” Id. The indictment therefore properly alleges the elements of the charge

against Mr. Hagar in Count One.

       “[I]n the ordinary course of events, a technically sufficient indictment handed

down by a duly impaneled grand jury ‘is enough to call for trial of the charge on the

merits.’” Guerrier, 669 F.3d at 4 (quoting Costello v. United States, 350 U.S. 359, 363

(1956)). As Count One of the indictment alleges the elements of an alleged violation

of criminal law under 18 U.S.C. § 922(a)(6), it is not subject to dismissal.

III.   CONCLUSION

       The Court DENIES Defendant’s Motion to Dismiss (ECF No. 29).



                                           4
      SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE


Dated this 3rd day of January, 2019




                                      5
